      Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 1 of 125 PageID: 484



                                            EXHIBIT 3

          Attached hereto are examples of ex parte TRO’s and/or nationwide preliminary

injunctions and seizure orders that WWE has received from district courts throughout the United

States:

1.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 18-03182 (E.D. La. 2018)

2.        World Wrestling Entertainment, Inc. v. Gibbs, et al, No. 17-00504 (M.D. Fla. 2017);

3.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 16-790 (N.D. Tex. 2016);

4.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 15-01263 (N.D. Cal.
          2015);

5.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 12-21018 (S.D. Fla. 2012);

6.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 11-0948 (N.D. Ga. 2011);

7.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 09-958 (S.D. Tex. 2009);

8.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 08-418 (M.D. Fla. 2008);

9.        World Wrestling Entertainment, Inc. v. John Does 1-100, No. 04-1897 (S.D.N.Y. 2004)

10.       World Wrestling Entertainment, Inc. v. John Does 1-100, No. 02-2255 (E.D.N.Y. 2002);

11.       World Wrestling Entertainment, Inc. v. John Does 1-100, No. 01-10564 (D. Mass 2001);
          and

12.       World Wrestling Entertainment, Inc. v. John Does 1-100, No. 00-2790 (S.D.N.Y. 2000).




303164531 v2
   Case
     Case
        2:19-cv-09039
           2:18-cv-03182-JTM-KWR
                       Document 4-8 Document
                                     Filed 03/28/19
                                               5 FiledPage
                                                       04/03/18
                                                           2 of 125
                                                                  Page
                                                                    PageID:
                                                                       1 of 5485



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA


WORLD WRESTLING
ENTERTAINMENT, INC.,                              Civil Action No.: 18-3182

             Plaintiff,
                                                  Section H
       vs.

VARIOUS JOHN AND JANE DOES,
and VARIOUS XYZ CORPORATIONS,

             Defendants.



       Based upon the Verified Complaint, the Ex Parte Motion For Temporary Restraining

Order, Order for Seizure of Counterfeit Marked Goods and Order to Show Cause Why a

Preliminary Injunction Should Not Issue (the “Motion”), the Memorandum and Declarations in

support of the Motion, and all other pleadings and proceedings presented to the Court, and good

cause having been shown;

       IT APPEARING TO THE COURT that Plaintiff World Wrestling Entertainment, Inc.

(“WWE”), exclusively owns or controls the numerous trademarks and service marks associated

with its wrestling entertainment business, including the marks set forth in Exhibits 1 and 2

hereto, (collectively, the “WWE Marks”). WWE has the exclusive right to use and license others

to use the WWE Marks on goods and to use the WWE Marks in connection with rendering

services. WWE also exclusively owns or controls all right, title and interest in the names,

likenesses and rights of publicity for its current wrestlers. The WWE Marks are distinctive and

are widely recognized by the public.     Goods that bear the WWE Marks or the names or

likenesses of any of WWE’s current wrestlers shall be known herein as the “Enjoined

Goods.”
   Case
     Case
        2:19-cv-09039
           2:18-cv-03182-JTM-KWR
                       Document 4-8 Document
                                     Filed 03/28/19
                                               5 FiledPage
                                                       04/03/18
                                                           3 of 125
                                                                  Page
                                                                    PageID:
                                                                       2 of 5486



All of the WWE Marks listed in Exhibit 1 are either currently pending or registered with the

United States Patent and Trademark Office;

       AND IT APPEARING TO THE COURT that Defendants, who are not licensed or

authorized by WWE to use the WWE Marks, and those acting in concert or participation with

them, are or will be present on the premises or within a five-mile radius of the venues where

WWE’s Wrestlemania® 34 Weekend Events in New Orleans, Louisiana shall be occurring from

April 5, 2018 through April 10, 2018, for the purpose of manufacturing, distributing, offering for

sale, and selling Enjoined Goods. It appears to this Court that Defendants, and those acting in

concert or participation with them, will continue to infringe the WWE Marks and to commit

unfair competition against WWE by manufacturing, distributing, offering for sale and selling

Enjoined Goods at WWE’s 2018-2019 live event tour;

       AND IT APPEARING TO THE COURT that the Enjoined Goods will be located on

the premises or within a five-mile radius of the venues where WWE’s Wrestlemania® 34

Weekend Events shall be occurring in the New Orleans area from April 5, 2018 through April

10, 2018, including, the New Orleans Convention Center, Mercedes-Benz Superdome and

Smoothie King Center, as well as on the premises or within a five-mile radius of venues where

other WWE events shall be occurring during WWE’s 2018-2019 live event tour;

       AND IT APPEARING TO THE COURT that the Enjoined Goods are goods bearing

“counterfeit marks” within the meaning of 15 U.S.C. § 1116(d). The distribution, sale or

offering the sale of the Enjoined Goods would cause confusion or mistake or be likely to deceive

and would constitute trademark infringement under 15 U.S.C. § 1114 and would constitute false

designation of origin under 15 U.S.C. § 1125(a);




                                              -2-
   Case
     Case
        2:19-cv-09039
           2:18-cv-03182-JTM-KWR
                       Document 4-8 Document
                                     Filed 03/28/19
                                               5 FiledPage
                                                       04/03/18
                                                           4 of 125
                                                                  Page
                                                                    PageID:
                                                                       3 of 5487



       AND IT APPEARING TO THE COURT that: (a) WWE is likely to succeed in

showing that Defendants have used counterfeit or infringing marks in connection with the sale,

offering for sale or distribution of goods or services; (b) WWE will suffer immediate and

irreparable injury and will have no adequate remedy at law if this Court declines to grant an ex

parte Seizure Order; (c) the harm to WWE Plaintiff should this Court not grant the requested

Seizure Order clearly outweighs any harm which the Defendants might incur if the Seizure Order

is granted; (d) WWE has not publicized the requested seizure; (e) WWE has given reasonable

notice of this Application to the United States Attorney for this District; and (f) WWE has

otherwise complied with all statutory requirements for the issuance of an ex parte Seizure Order;

       AND IT APPEARING TO THE COURT that: (a) it has the authority under 15 U.S.C.

§ 1116(a), to enjoin trademark infringement under 15 U.S.C. §§ 1114 and 1125(a); to grant, ex

parte, a seizure order for goods that bear counterfeits of trademarks and service marks under 15

U.S.C. § 1116(d); and (b) no order other than an ex parte seizure order would adequately achieve

the objectives of the Lanham Act, 15 U.S.C. §§ 1114, 1116 and 1125(a);

       AND IT APPEARING TO THE COURT that notice of this Order need not be given to

Defendants because: (a) the identities and whereabouts of Defendants are currently unknown; (b)

Defendants have no business identity or stable place of business before or after WWE’s

wrestling events and cannot be identified; and (c) Defendants who can be located and identified

likely will cause the immediate concealment or destruction of the Enjoined Goods or removal of

the Enjoined Goods outside the access of this Court;

       IT IS HEREBY ORDERED that Defendants, various John Does, Jane Does and XYZ

Companies, their true identities being unknown, show cause before this Court, at 500 Poydras

Street, New Orleans, LA 70130 in Courtroom C224, on the 17th day of April, 2018, at 9:30 a.m.,



                                              -3-
   Case
     Case
        2:19-cv-09039
           2:18-cv-03182-JTM-KWR
                       Document 4-8 Document
                                     Filed 03/28/19
                                               5 FiledPage
                                                       04/03/18
                                                           5 of 125
                                                                  Page
                                                                    PageID:
                                                                       4 of 5488



or as soon thereafter as counsel can be heard, why an order should not be entered granting

Plaintiff a preliminary injunction enjoining Defendants, and all those acting in concert with

them, from manufacturing, distributing, offering for sale, or selling the Enjoined Goods and/

or raise any objection concerning any seizure effected pursuant to this Order; and

       IT IS FURTHER ORDERED that, effective at 12:01 a.m. on April 5, 2018 through

April 11, 2018:

       1.      Defendants, various John and Jane Does and various XYZ Corporations, along

with their partners, associates, agents, servants, employees, representatives, and assigns, and all

others under their control or in active concert or participation with them, and all other persons

and entities having actual knowledge hereof be, and the same hereby are, temporarily

ENJOINED and RESTRAINED from:

               (a)    selling, offering for sale, holding for sale, distributing, or offering to
                      distribute any Enjoined Goods which have not been authorized by Plaintiff
                      and which bear the WWE Marks, including, but not limited to, WORLD
                      WRESTLING ENTERTAINMENT®, WWE®, WRESTLEMANIA®, and
                      the WWE® logo.

               (b)    representing by any method whatsoever that the Enjoined Goods were
                      sponsored, manufactured, sold or licensed by WWE and otherwise taking
                      any action likely to cause confusion, mistake or deception on the part of
                      the public as to the origin of the Enjoined Goods.

       2.      Federal, state, and local law enforcement officers are hereby authorized and

directed to seize any and all Enjoined Goods and any records documenting the manufacture, sale

or receipt of the Enjoined Goods, in the possession, dominion or control of Defendants, their

agents or persons acting in concert or participation with them.        All seized items shall be

delivered up to the care and custody of Plaintiff or Plaintiff’s attorneys pending further

instructions from the Court. The seized goods shall be kept in identifiable containers.




                                               -4-
   Case
     Case
        2:19-cv-09039
           2:18-cv-03182-JTM-KWR
                       Document 4-8 Document
                                     Filed 03/28/19
                                               5 FiledPage
                                                       04/03/18
                                                           6 of 125
                                                                  Page
                                                                    PageID:
                                                                       5 of 5489



       3.      Federal, state, and local law enforcement officers acting hereunder are authorized

to carry out the foregoing on the premises or within a five-mile radius of the venues where

WWE’s Wrestlemania® 34 Weekend Events shall be occurring in the New Orleans, Louisiana

area from April 5, 2018 through April 10, 2018, including the New Orleans Convention Center,

Mercedes-Benz Superdome and Smoothie King Center.

       4.      Defendants shall cooperate during any such seizure hereunder, shall provide the

items sought to be seized wherever such items are maintained and shall provide their correct

names, residential and business addresses and telephone numbers.

       IT IS FURTHER ORDERED that this order is conditioned upon Plaintiff’s filing with

the Clerk of this Court an undertaking, in the form of a cash bond, corporate security bond or

other form approved by the Court, in the amount of $5,000.00 to secure the payment of such costs

and damages, not to exceed such sum, as may be incurred or suffered by any party who is found

to have been wrongfully restrained hereby; and

       IT IS FURTHER ORDERED that simultaneously with any seizure made pursuant to

this Order, or as soon thereafter as is practical under the circumstances, each Defendant shall be

served with a copy of this Order together with the Summons and the Verified Complaint in this

action and shall be offered a receipt reflecting the Enjoined Goods seized.

                                                         Signed this 3rd day of April, 2018,



                                                     _______________________________
                                                                             U.S.D.J.




                                               -5-
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 7 of 125 PageID: 490
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 8 of 125 PageID: 491
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 9 of 125 PageID: 492
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 10 of 125 PageID: 493
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 11 of 125 PageID: 494
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 12 of 125 PageID: 495
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         13 03/22/16
                                                            of 125 PageID:
                                                                      Page496
                                                                           1 of 39
                                    PageID 671
   


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

      WORLD WRESTLING
      ENTERTAINMENT, INC.,
                                                     CIVIL ACTION NO. 3:16-CV-0790-D
                 Plaintiff



      JOHN AND JANE DOES 1-100,
      And XYZ CORPORATIONS 1-100,

                 Defendants.
   

                                 TEMPORARY RESTRAINING ORDER
                                      AND SEIZURE ORDER

          Plaintiff World Wrestling Entertainment, Inc.’s (“WWE’s”) March 21, 2016 ex parte

  motion for temporary restraining order, order for seizure of counterfeit marked goods, and order

  to show cause why a preliminary injunction should not issue is granted as follows.

                                                       I

          The court makes the following findings.

          WWE exclusively owns or controls numerous trademarks and service marks associated

  with its wrestling entertainment business, including, but not limited to, the marks set forth in

  Exhibits 1 and 2 to this order (collectively, the “WWE Marks”). WWE has the exclusive right to

  use and license others to use the WWE Marks on goods and to use the WWE Marks in connection

  with rendering services. WWE also exclusively owns or controls all right, title, and interest in the

  names, likenesses, and rights of publicity for its current wrestlers. The WWE Marks are distinctive

  and are widely recognized by the public. Goods that bear any mark, word, or name identical or

  confusingly similar to any of the WWE Marks, or the names or likenesses of any of WWE’s current

  wrestlers, are referred to in this order as the “Enjoined Goods.” All of the WWE Marks listed in


   
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         14 03/22/16
                                                            of 125 PageID:
                                                                      Page497
                                                                           2 of 39
                                    PageID 672
   


  Exhibit 1 are either currently pending or registered with the United States Patent and Trademark

  Office.

            Defendants, who are not licensed or authorized by WWE to use the WWE Marks, and those

  acting in concert or participation with them, are or will be present on the premises or within a five-

  mile radius of the venues where WWE’s live events are occurring beginning on March 31, 2016

  and ending March 27, 2017, including, but not limited to, the Kay Bailey Hutchison Convention

  Center, the American Airlines Center, and AT&T Stadium, which are the locations in Dallas and

  Arlington, Texas where WWE’s Wrestlemania® 32 Weekend Events are occurring from March 31

  through April 4, 2016, for the purpose of manufacturing, distributing, offering for sale, and selling

  Enjoined Goods. Defendants, and those acting in concert or participation with them, will continue

  to infringe the WWE Marks and to commit unfair competition against WWE by manufacturing,

  distributing, offering for sale, and selling Enjoined Goods, on the premises or within a five-mile

  radius of halls, arenas, stadiums, or other venues where WWE live events are occurring, including

  those events listed on the schedule set forth in Exhibit 3 to this order.

            The Enjoined Goods and other materials subject to this order will be located on the

  premises or within a five-mile radius of the venues where WWE’s Wrestlemania® 32 Weekend

  Events are occurring in Dallas and Arlington from March 31 through April 4, 2016, including, but

  not limited to, the Kay Bailey Hutchison Convention Center, the American Airlines Center, and

  AT&T Stadium, as well as on the premises or within a five-mile radius of halls, arenas, stadiums,

  or other venues where other WWE events are occurring during the nationwide series of live events,

  including but not limited to those indicated in Exhibit 3 to this order.

            The Enjoined Goods are goods bearing “counterfeit marks” within the meaning of 15

  U.S.C. § 1116(d). The distribution, sale, or offering the sale of the Enjoined Goods will cause



                                                    2
   
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         15 03/22/16
                                                            of 125 PageID:
                                                                      Page498
                                                                           3 of 39
                                    PageID 673
   


  confusion or mistake or be likely to deceive, and will constitute trademark infringement under 15

  U.S.C. § 1114 and will constitute false designation of origin under 15 U.S.C. § 1125(a).

           WWE is likely to succeed in showing that defendants have used counterfeit or infringing

  marks in connection with the sale, offering for sale, or distribution of goods or services; WWE is

  likely to suffer immediate and irreparable injury and will have no adequate remedy at law if this

  court declines to grant an ex parte seizure order; the harm to WWE if the court does not grant the

  requested seizure order clearly outweighs any harm that defendants might incur if the seizure order

  is granted; WWE has not publicized the requested seizure; WWE has given reasonable notice of

  this application to the United States Attorney for this district; and WWE has otherwise complied

  with all statutory requirements for the issuance of an ex parte seizure order.

           The court has the authority under 15 U.S.C. § 1116(a) to enjoin trademark infringement

  under 15 U.S.C. §§ 1114 and 1125(a); to grant, ex parte, a seizure order for goods that bear

  counterfeits of trademarks and service marks under 15 U.S.C. § 1116(d); to grant, ex parte, under

  the All Writs Act, 28 U.S.C. § 1651, a seizure order for goods that are infringing but are not

  counterfeits within the meaning of 15 U.S.C. § 1116(d); and no order other than an ex parte seizure

  order would adequately achieve the objectives of the Lanham Act, 15 U.S.C. §§ 1114, 1116, and

  1125(a).

           Notice of this order need not be given to defendants because: (a) the identities and

  whereabouts of defendants are currently unknown; (b) defendants have no business identity or

  stable place of business before or after WWE’s wrestling events and cannot be identified; and (c)

  defendants who can be located and identified likely will cause the immediate concealment or

  destruction of the Enjoined Goods or removal of the Enjoined Goods outside the access of this

  court.



                                                   3
   
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         16 03/22/16
                                                            of 125 PageID:
                                                                      Page499
                                                                           4 of 39
                                    PageID 674
   


                                                   II

         The court will schedule WWE’s application for a preliminary injunction for adjudication

  by separate order.

                                                   III

         Effective at 12:01 a.m. on March 30, 2016 (the “Effective Date” of this order), and pending

  a hearing and determination of WWE’s application, or the expiration of 7 days from the Effective

  Date of this Order, unless extended by the court, whichever shall first occur:

         1.      Defendants, various John and Jane Does, and various XYZ Corporations, together

  with their partners, associates, agents, servants, employees, representatives, and assigns, and all

  others under their control or in active concert or participation with them, and all other persons and

  entities having actual knowledge hereof be, and the same hereby are, temporarily restrained from:

                 (a)     manufacturing, assembling, selling, offering for sale, holding for sale,
                         distributing, or offering to distribute any Enjoined Goods that have not been
                         authorized by WWE and that bear any of the trademarks and service marks
                         of WWE, including, but not limited to, those set forth in Exhibits 1 and 2 to
                         this order, or any marks confusingly similar thereto, including, but not
                         limited to, WORLD WRESTLING ENTERTAINMENT®, WWE®,
                         WRESTLEMANIA®, and the WWE® logos; and

                 (b)     representing by any method whatsoever that the Enjoined Goods were
                         sponsored, manufactured, sold, or licensed by WWE, and otherwise taking
                         any action likely to cause confusion, mistake, or deception on the part of
                         the public as to the origin of the Enjoined Goods.

         2.      Any federal, state, or local law enforcement officers (collectively “Enforcement

  Officials”) are hereby authorized and directed to seize and maintain in their custody and control

  any and all Enjoined Goods and counterfeit marks, and the means of making them, and records

  documenting the manufacture, sale, or receipt of things relating thereto, in the possession,

  dominion, or control of defendants, their agents or persons acting in concert or participation with

  them, including all such Enjoined Goods and counterfeit marks located in or on any containers,

                                                   4
   
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         17 03/22/16
                                                            of 125 PageID:
                                                                      Page500
                                                                           5 of 39
                                    PageID 675
   


  vessels, or motor vehicles. All seized items shall be delivered up to the care and custody of plaintiff

  or plaintiff’s attorneys pending further court order. The seized goods shall be kept in identifiable

  containers.

         3.      The Enforcement Officials acting under this order are authorized to carry out the

  foregoing on the premises or within a five-mile radius of the venues where WWE’s Wrestlemania®

  32 Weekend Events are occurring in Dallas and Arlington, Texas from March 31 through April 4,

  2016, including, but not limited to, the Kay Hutchison Convention Center, the American Airlines

  Center, and AT&T Stadium, from 24 hours before any such event begins to 24 hours following

  the completion of the event.

         4.      Defendants shall cooperate with the Enforcement Officials executing such seizure

  under this order, shall provide the items sought to be seized wherever such items are maintained,

  and shall provide their correct names, residential and business addresses, and telephone numbers.

                                                    IV

         This order is conditioned on WWE’s filing with the clerk of court an undertaking, in the

  form of a cash bond, corporate security bond, or other form approved by clerk of court, in the

  amount of $10,000 to secure the payment of such costs and damages, not to exceed such sum, as

  may be incurred or suffered by any party who is found to have been wrongfully restrained.

         Simultaneously with any seizure made pursuant to this order, or as soon thereafter as is

  practical under the circumstances, each defendant shall be served with a copy of this Order together

  with the summons and the verified complaint in this action, by an Enforcement Official.




                                                    5
   
Case Case
     3:16-cv-00790-D
          2:19-cv-09039
                     *SEALED*
                        Document
                              Document
                                 4-8 Filed
                                         1303/28/19
                                            *SEALED*Page
                                                      Filed
                                                         18 03/22/16
                                                            of 125 PageID:
                                                                      Page501
                                                                           6 of 39
                                    PageID 676
   


         Pursuant to 15 U.S.C. § 1116(d)(8), this order, along with the supporting verified complaint

  and other supporting documents, shall be filed under seal and shall remain sealed until defendants

  have an opportunity contest this order.

         SO ORDERED.

         Signed on March 22, 2016 at 1:35 p.m.



                                                      _______________________________
                                                      SIDNEY A. FITZWATER
                                                      UNITED STATES DISTRICT JUDGE

   




                                                  6
   
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 19 of 125 PageID: 502
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 20 of 125 PageID: 503
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 21 of 125 PageID: 504
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 22 of 125 PageID: 505
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 23 of 125 PageID: 506
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 24 of 125 PageID: 507
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 25 Page1
                                                                                                of 125 PageID:
                                                                                                       of 10   508




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                          WORLD WRESTLING
                                   7      ENTERTAINMENT, INC,                                  Case No. 15-cv-01263-VC

                                   8                     Plaintiff,
                                                                                               PRELIMINARY INJUNCTION AND
                                   9              v.                                           ORDER OF SEIZURE
                                  10      DOMINIC ANGEL RODRIGUEZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            THIS MATTER is before the Court on Plaintiff’s March 18, 2015 Verified Complaint

                                  14     and Ex Parte Motion For Temporary Restraining Order, Order for Seizure of Counterfeit Marked

                                  15     Goods and Order to Show Cause Why a Preliminary Injunction Should Not Issue (the “Motion”).
                                  16
                                         This Court held a hearing on Plaintiff’s Motion on March 23, 2015, issued a Temporary
                                  17
                                         Restraining Order and Order of Seizure enjoining and restraining Defendants from manufacturing,
                                  18
                                         assembling, selling, offering for sale, distributing, offering to distribute or holding for sale any
                                  19
                                         merchandise which has not been authorized by Plaintiff, World Wrestling Entertainment, Inc.
                                  20

                                  21     (“WWE”) and which bears any mark, word or name identical or confusingly similar to any

                                  22     trademarks or service marks owned by WWE, and ordering the seizure of such goods bearing
                                  23     counterfeit marks sold in the vicinity of any venue where WWE’s Wrestlemania® 31 Weekend
                                  24
                                         Events in San Jose and Santa Clara, California from twenty-four (24) hours before those events
                                  25
                                         began on March 26, 2015 until twenty-four (24) hours following the completion of said events on
                                  26
                                         March 30, 2015.
                                  27

                                  28            Plaintiff has now requested entry of a preliminary injunction and order of seizure against
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 26 Page2
                                                                                                of 125 PageID:
                                                                                                       of 10   509



                                         Defendants, Dominic Angel Rodriguez, Vu Truong Tran, Benhamine Adham Pechetti, Ibraham
                                   1

                                   2     Nimer Shiheiber, John and Jane Does, and XYZ Corporations (collectively, “Defendants”) for

                                   3     alleged violations of the Lanham Act, 15 U.S.C. §§ 1114, 1116 and 1125(a). The Court convened

                                   4     a hearing on Plaintiff’s request on April 7, 2015 at 10:00 a.m. at the United States District Court
                                   5     for the Northern District of California, 450 Golden Gate Avenue, San Francisco, California 94102
                                   6
                                         in Courtroom 4, at which only counsel for Plaintiff appeared to present evidence supporting
                                   7
                                         Plaintiff’s request. Defendants have not responded to the Verified Complaint, have not made any
                                   8
                                         filing in this case, nor have they appeared in this matter either individually or through counsel.
                                   9

                                  10     The Court has carefully reviewed Plaintiff’s Verified Complaint, the accompanying supporting

                                  11     Declarations of Matthew Ball, Esq. and Lauren Dienes-Middlen, each with exhibits thereto, the

                                  12     memorandum of law, the Amended Complaint, Supplemental Declaration of Lauren Dienes-
Northern District of California
 United States District Court




                                  13
                                         Middlen and the evidence presented at the hearings.
                                  14
                                                NOW, on presentation and consideration of all pleadings and proceedings presented to the
                                  15
                                         Court, the Court finds as follows.
                                  16
                                                1.      WWE exclusively owns or controls the numerous trademarks and service marks
                                  17

                                  18     associated with its wrestling entertainment business, including, but not limited to, the marks set

                                  19     forth in Exhibits 1 and 2 hereto, (collectively, the “WWE Marks”). WWE has the exclusive right
                                  20     to use and license others to use the WWE Marks on goods and to use the WWE Marks in
                                  21
                                         connection with rendering services. WWE also exclusively owns or controls all right, title and
                                  22
                                         interest in the names, likenesses and rights of publicity for its current wrestlers. The WWE Marks
                                  23
                                         are distinctive and are widely recognized by the public. Goods that bear any mark, word, or name
                                  24

                                  25     identical or confusingly similar to any of the WWE Marks or the names or likenesses of any of

                                  26     WWE’s current wrestlers shall be known herein as the “Enjoined Goods.” All of the WWE Marks

                                  27     listed in Exhibit 1 are either currently pending or registered with the United States Patent and
                                  28     Trademark Office.
                                                                                         2
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 27 Page3
                                                                                                of 125 PageID:
                                                                                                       of 10   510



                                                2.      Defendants, who are not licensed or authorized by WWE to use the WWE Marks,
                                   1

                                   2     and those acting in concert or participation with them, were and will be present on the premises or

                                   3     within a five-mile radius of the venues where WWE’s live events shall be occurring beginning on

                                   4     March 26, 2015 and ending March 28, 2016, including, but not limited to, the San Jose
                                   5     Convention Center, San Jose University, Camera 12 Theater, Levi’s Stadium and the SAP Center,
                                   6
                                         which were the locations in Santa Clara and San Jose, California where WWE’s Wrestlemania® 31
                                   7
                                         Weekend Events occurred from March 26 through March 30, 2015, for the purpose of
                                   8
                                         manufacturing, distributing, offering for sale, and selling Enjoined Goods. It appears to this Court
                                   9

                                  10     that Defendants, and those acting in concert or participation with them, will continue to infringe

                                  11     the WWE Marks and to commit unfair competition against WWE by manufacturing, distributing,

                                  12     offering for sale and selling Enjoined Goods, on the premises or within a five-mile radius of halls,
Northern District of California
 United States District Court




                                  13
                                         arenas, stadiums, or other venues where WWE live events shall occur, including those events
                                  14
                                         listed on the schedule set forth in Exhibit 3 hereto.
                                  15
                                                3.      The Enjoined Goods were located on the premises or within a five-mile radius of
                                  16
                                         the venues where WWE’s Wrestlemania® 31 Weekend Events that occurred in Santa Clara and
                                  17

                                  18     San Jose from March 26 through March 30, 2015, including, but not limited to, the San Jose

                                  19     Convention Center, San Jose University, Camera 12 Theater, Levi’s Stadium and the SAP Center,
                                  20     and will be located on the premises or within a five-mile radius of halls, arenas, stadiums, or other
                                  21
                                         venues where other WWE events shall be occurring during the nationwide series of live events,
                                  22
                                         including but not limited to those indicated in Exhibit 3 hereto.
                                  23
                                                4.      The Enjoined Goods are goods bearing “counterfeit marks” within the meaning of
                                  24

                                  25     15 U.S.C. § 1116(d). The distribution, sale or offering the sale of the Enjoined Goods would

                                  26     cause confusion or mistake or be likely to deceive and would constitute trademark infringement

                                  27     under 15 U.S.C. § 1114 and would constitute false designation of origin under 15 U.S.C. §
                                  28     1125(a).
                                                                                            3
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 28 Page4
                                                                                                of 125 PageID:
                                                                                                       of 10   511



                                                5.      Copies of the Court’s March 24, 2015 Order to Show Cause, and the Summons and
                                   1

                                   2     Verified Complaint have been served upon Defendants, and Enjoined Goods have been obtained

                                   3     from the Defendants.

                                   4            6.      WWE is likely to succeed in showing that the Defendants have used counterfeit or
                                   5     infringing marks in connection with the sale, offering for sale or distribution of goods or services.
                                   6
                                                7.      WWE will suffer immediate and irreparable injury and will have no adequate
                                   7
                                         remedy at law if this Court denies to grant a preliminary injunction and order of seizure.
                                   8
                                                8.      The harm to WWE should this Court not grant the requested preliminary injunction
                                   9

                                  10     and order of seizure clearly outweighs any harm which the Defendants might incur if the

                                  11     preliminary injunction is granted.

                                  12            NOW, THEREFORE, IT IS HEREBY ORDERED:
Northern District of California
 United States District Court




                                  13
                                                1.      Defendants, including the John and Jane Does, and XYZ Corporations not yet
                                  14
                                         identified, along with their partners, associates, agents, servants, employees, representatives, and
                                  15
                                         assigns, and all others under their control or in active concert or participation with them, and all
                                  16
                                         other persons and entities having actual knowledge hereof be, and the same hereby are,
                                  17

                                  18     ENJOINED and RESTRAINED from:

                                  19                    (a)     manufacturing, assembling, selling, offering for sale, holding for sale,
                                                                distributing, or offering to distribute any Enjoined Goods which have not
                                  20                            been authorized by Plaintiff and which bear any of the trademarks and
                                  21                            service marks of Plaintiff, including but not limited to those set forth in
                                                                Exhibits 1 and 2 hereto, or any marks confusingly similar thereto, including,
                                  22                            but not limited to, WORLD WRESTLING ENTERTAINMENT®, WWE®,
                                                                WRESTLEMANIA®, and the WWE® logos.
                                  23
                                                        (b)     representing by any method whatsoever that the Enjoined Goods were
                                  24                            sponsored, manufactured, sold or licensed by WWE and otherwise taking
                                  25                            any action likely to cause confusion, mistake or deception on the part of the
                                                                public as to the origin of the Enjoined Goods.
                                  26
                                                2.      Any on-duty federal, state, or local law enforcement officers are hereby authorized
                                  27
                                         to seize and maintain in their custody and control any and all Enjoined Goods and counterfeit
                                  28
                                                                                           4
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 29 Page5
                                                                                                of 125 PageID:
                                                                                                       of 10   512



                                         marks, and the means of making them, and records documenting the manufacture, sale or receipt
                                   1

                                   2     of things relating thereto, in the possession, dominion or control of Defendants, their agents or

                                   3     persons acting in concert or participation with them, including all such Enjoined Goods and

                                   4     counterfeit marks located in or on any containers, vessels, or motor vehicles. All seized items
                                   5     shall be delivered up to the care and custody of Plaintiff or Plaintiff’s attorneys pending further
                                   6
                                         instructions from the Court. The seized goods shall be kept in identifiable containers. The law
                                   7
                                         firm of K&L Gates LLP is authorized to serve as custodian of the seized goods under 15 U.S.C. §
                                   8
                                         1116(d)(7).
                                   9

                                  10            3.      The law enforcement officers acting hereunder are authorized to carry out the

                                  11     foregoing on the premises or within a five-mile radius of the venues where a WWE live event

                                  12     occurs during the duration of this Order, including but not limited to, from twenty-four (24) hours
Northern District of California
 United States District Court




                                  13
                                         before any such event begins to twenty-four (24) hours following the completion of said event.
                                  14
                                                4.      Defendants shall cooperate with the law enforcement officers executing such
                                  15
                                         seizure hereunder, shall provide the items sought to be seized wherever such items are maintained
                                  16
                                         and shall provide their correct names, residential and business addresses and telephone numbers.
                                  17

                                  18            5.      Simultaneously with any seizure made pursuant to this Order, or as soon thereafter

                                  19     as is practical under the circumstances, each Defendant shall be served with a copy of this Order,
                                  20     the Amended Complaint in this action, and a copy of the attached Notice of Right to Object to
                                  21
                                         Seizure by the law enforcement officer, or by any person over the age of 18 years who is not a
                                  22
                                         party to this action. The Notice of Right to Object to Seizure must be served as a separate
                                  23
                                         document.
                                  24

                                  25            6.      Any Defendant who is served with a copy of this Order and whose Enjoined Goods

                                  26     are seized may, without having to appear in person in this Court, object to the provisions hereof

                                  27     and/or the seizure by submitting to the Court in writing his or her objections within two weeks.
                                  28     The objection may, but need not be, submitted on the objection form attached to the Notice of
                                                                                      5
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 30 Page6
                                                                                                of 125 PageID:
                                                                                                       of 10   513



                                         Right to Object to Seizure of Goods. The objection must be submitted in accordance with the
                                   1

                                   2     procedures detailed in the attached Notice of Right to Object to Seizure of Goods. No such

                                   3     objection, however, shall serve to suspend this Order or stay the terms hereof unless otherwise

                                   4     ordered by this Court.
                                   5            7.      The Injunction Bond posted by WWE in the amount of $10,000 shall remain in full
                                   6
                                         force and effect throughout the duration of this Order.
                                   7
                                                8.      This Order shall expire twenty-four (24) hours after the March 28, 2016 WWE
                                   8
                                         Live Event listed on Exhibit 3 hereto.
                                   9

                                  10

                                  11            IT IS FURTHER ORDERED that within one month of the expiration of this Order,

                                  12     WWE shall file any necessary motions and/or request for a Final Hearing in this Action .
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            IT IS SO ORDERED.

                                  16     Dated: April 20, 2015
                                                                                         ______________________________________
                                  17                                                     VINCE CHHABRIA
                                                                                         United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 31 Page7
                                                                                                of 125 PageID:
                                                                                                       of 10   514




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WORLD WRESTLING ENTERTAINMENT,                            Case No. 15-cv-01263-VC
                                   4     INC,
                                   5                     Plaintiff,                                NOTICE OF RIGHT TO OBJECT TO
                                                                                                   SEIZURE OF GOODS
                                   6                v.

                                   7     DOMINIC ANGEL RODRIGUEZ, et al.,
                                   8                     Defendants.

                                   9

                                  10
                                         TO THE PERSON WHOSE GOODS WERE SEIZED:
                                  11
                                                You have the right to object to the seizure of your goods, and the right to object to the
                                  12
Northern District of California
 United States District Court




                                         enforcement of the Preliminary Objection and Seizure Order against you.
                                  13
                                                You may object by completing the attached objection form, and mailing it to the following
                                  14
                                         address:
                                  15                             Hon. Judge Vince Chhabria
                                                                 United States District Court Judge
                                  16
                                                                 United States District Court for the Northern District of California
                                  17                             450 Golden Gate Avenue
                                                                 San Francisco, California 94102
                                  18
                                                You must mail the objection to the Court no later than 14 days after the seizure. This 14-
                                  19
                                         day period will begin on the date shown on the proof of service, and end on the day on which your
                                  20
                                         objection is postmarked. If the 14th day is a Saturday or Sunday, or Court holiday, the 14-day
                                  21
                                         deadline will be extended to the following Monday. The Court recommends that you mail the
                                  22
                                         objection as soon as possible after the seizure, because objections sent after the 14-day deadline
                                  23
                                         has expired will not be considered.
                                  24
                                                You are not required to use the attached objection form. However, if you do not use the
                                  25
                                         attached objection form, please include the following information in your objection: (1) an
                                  26
                                         explanation of why your goods should not have been seized; (2) an estimate of the amount of
                                  27
                                         money you lost as a result of the seizure, and how you calculated that number; and (3) your name
                                  28
                                                                                              7
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 32 Page8
                                                                                                of 125 PageID:
                                                                                                       of 10   515




                                   1     and address, and a telephone number where you can be reached.

                                   2            With regards to the explanation of why your goods should not have been seized, the

                                   3     objection must specifically describe what goods were seized, and identify the World Wrestling

                                   4     Entertainment representative who authorized you to sell the seized goods.

                                   5            The objection must further contain the following language:

                                   6

                                   7            I declare under penalty of perjury that the foregoing is true and correct.

                                   8

                                   9            The objection must also be signed, and dated. Unsigned objections and objections that do

                                  10     not contain the “penalty of perjury” language will not be considered by the Court.

                                  11            The Court may contact you via telephone with questions concerning your objection.

                                  12     Please do not telephone the Court, because the Court will not be able to answer any questions
Northern District of California
 United States District Court




                                  13     concerning the seizure or the objection process.

                                  14            If the Court agrees with your objection, the Court may order the seized goods returned to

                                  15     you, and may order that you be paid for any damages that you suffered as a result of the seizure.

                                  16     If the Court does not agree with your objection, the seized goods will not be returned to you, and

                                  17     you will not be paid any damages.

                                  18
                                         Dated: April 20, 2015
                                  19

                                  20                                                            _______________________________
                                                                                                VINCE CHHABRIA
                                  21                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            8
                                       Case 2:19-cv-09039
                                              Case3:15-cv-01263-VC
                                                           Document Document24
                                                                    4-8 Filed 03/28/19
                                                                                  Filed04/20/15
                                                                                        Page 33 Page9
                                                                                                of 125 PageID:
                                                                                                       of 10   516



                                                                         OBJECTION TO SEIZURE OF GOODS
                                   1
                                         To:
                                   2
                                         Hon. Judge Vince Chhabria
                                   3
                                         United States District Court Judge
                                   4     United States District Court for the Northern District of California
                                         450 Golden Gate Avenue
                                   5     San Francisco, California 94102

                                   6

                                   7     Re: World Wrestling Entertainment, Inc. v. Rodriguez, Case No. 15-cv-1263
                                   8

                                   9     I, _______________________________(name), hereby object to the seizure of my goods that took place
                                  10     on ____________________(date), for the following reason:
                                  11
                                         ______________________________________________________________________________________
                                  12
Northern District of California
 United States District Court




                                         ______________________________________________________________________________________
                                  13

                                  14     ______________________________________________________________________________________

                                  15     ______________________________________________________________________________________

                                  16     ______________________________________________________________________________________

                                  17     ______________________________________________________________________________________

                                  18     ______________________________________________________________________________________

                                  19     ______________________________________________________________________________________

                                  20     ______________________________________________________________________________________
                                  21     (you may attach additional pages as necessary)
                                  22
                                         The goods that were seized are as follows:
                                  23
                                         ______________________________________________________________________________________
                                  24
                                         ______________________________________________________________________________________
                                  25

                                  26     ______________________________________________________________________________________

                                  27     (you may attach additional pages as necessary)

                                  28
                                                                                               9
                                       Case 2:19-cv-09039
                                             Case3:15-cv-01263-VC
                                                          DocumentDocument24
                                                                  4-8 Filed 03/28/19
                                                                               Filed04/20/15
                                                                                      Page 34Page10
                                                                                              of 125 PageID:
                                                                                                     of 10 517



                                         The World Wrestling Entertainment representative who authorized me to sell the seized goods
                                   1
                                         is______________________. (if you have written authorization, please provide a copy).
                                   2

                                   3     As a result of the seizure, I suffered the following money damages:
                                   4     ______________________________________________________________________________________
                                   5     ______________________________________________________________________________________
                                   6
                                         ______________________________________________________________________________________
                                   7
                                         (describe damages and explain why you believe the number to be correct)
                                   8

                                   9

                                  10     I live at the following address:_________________________________________ (address), and my

                                  11     telephone number is ______________________________ (telephone number).

                                  12
Northern District of California




                                         I declare under penalty of perjury that the foregoing is true and correct.
 United States District Court




                                  13

                                  14
                                         Date:____________________________ (write the date on which you signed this form)
                                  15

                                  16
                                                                                                    ___________________________________
                                  17
                                                                                                             Signature
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                               10
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 35 of 125 PageID: 518




                           UNITED STATES DISTRICT COURT 

                           SOUTHERN DISTRICT OF FLORIDA 


                                Case No. 12-21018-CIV-SEITZ 

                                       Filed Under Seal 


WORLD WRESTLING
ENTERTAINMENT, INC.,

             Plaintiff,

       vs.

VARIOUS JOHN AND JANE DOES,
and VARIOUS XYZ CORPORAnONS,

             Defendants.


  TEMPORARY RESTRAINING ORDER, ORDER FOR SEIZURE OF COUNTERFEIT 

    MARKED GOODS, AND ORDER TO SHOW CAUSE WHY A PRELIMINARY 

                  INJUNCTION SHOULD NOT ISSUE 



       THIS MATTER came before the Court on March 21, 2012 for an ex parte sealed

hearing on the Verified Complaint, the Ex Parte Motion For Temporary Restraining Order,

Order for Seizure of Counterfeit Marked Goods and Order to Show Cause Why a Preliminary

Injunction Should Not Issue (the "Motion") [DE-4]. Having considered the Motion, supporting

memorandum, and the Declarations and testimony of Richard Hering and Lauren Dienes-

Middlen in support of the Motion, the Court makes the following findings of fact and

conclusions of law and grants Plaintiffs Motion.

Findings ofFact

       1.     Plaintiff World Wrestling Entertainment, Inc. ("WWE"), is the exclusive owner

of numerous trademarks and service marks associated with its wrestling entertainment business,

including, but not limited to, the federally registered marks set forth in Exhibit 1 hereto, and

including, but not limited to, WORLD WRESTLING ENTERTAINMENT®, WWE®,
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 36 of 125 PageID: 519




WRESTLEMANIA® and the WWE® logo (collectively, the "WWE Marks"). WWE also is the

exclusive owner of all right, title and interest in the names, likenesses and rights of publicity for

its current wrestlers. The WWE Marks are distinctive and are widely recognized by the public.

Goods, including but not limited to t-shirts, masks, championship belts and items with holgrams

affixed to them, that bear any mark, word, or name identical or confusingly similar to any of the

WWE Marks or the names or likenesses of any of WWE's current wrestlers shall be known

herein as the "Enjoined Goods."

       2.      Plaintiff has the exclusive right to use and license others to use the WWE Marks

on goods, to use the WWE Marks in connection with rendering services, and to use the names

and likenesses ofWWE's current wrestlers.

       3.      Defendants are not licensed or authorized by Plaintiff to use the WWE Marks or

the names and likenesses ofWWE's current wrestlers.

       4.      Based on the following evidence presented in the moving papers and at the

hearing, Defendants, and those acting in concert or participation with them, are or will be

present, for the purpose of manufacturing, distributing, offering for sale, and selling Enjoined

Goods, on the premises or within a two-mile radius of the venues where WWE's live events shall

be occurring beginning on March 29,2012 and ending April 2, 2012. These venues include, but

are not limited to, the Miami Beach Convention Center, the American Airlines Arena, and Sun

Life Stadium, which are the locations in Miami, Florida where WWE's Wrestlemania® XXVIII

Weekend Events shall be occurring from March 29 to April 2, 2012.

               a.     Plaintiff's investigation and prior experience has shown that Defendants

have sold the same or very similar merchandise at multiple locations near a WWE event. At the

hearing, Plaintiff presented three t-shirts, each of which was purchased or seized in a different




                                               -2­
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 37 of 125 PageID: 520




city, Pittsburgh, St. Louis, and Milwaukee, outside of a WWE event.               The t-shirts were

manufactured by different manufacturers but contained the same designs on the front and back of

the shirts. The designs on the t-shirts included the images of some of Plaintiff s current wrestlers

and marks identical to or confusing similar to the WWE Marks. This indicates that the Enjoined

Goods come from the same source.

               b.      The primary types of items sold by Defendants are t-shirts, masks, and

championship belts.

               c.      At some locations, Plaintiff has found items for sale that bear the WWE

hologram, which is affixed to an item or its tag to indicate its authenticity. This, along with the

use of the WWE Marks and the likenesses of WWE's current wrestlers, indicates that

Defendants have attempted to pass-off their items as genuine.

               d.       Past investigation by Plaintiff indicates that Defendants have an organized

pattern of distribution and sale for the Enjoined Goods. The Enjoined Goods are usually sold in

areas where WWE fans congregate, such as parking areas near the WWE event, areas where

traffic becomes congested near the event, and areas between the parking areas and the event

venue, thus, justifying the two mile radius sought by Plaintiff for the effective area of this Order.

The direct sellers of the Enjoined Goods are young people who carry no identification or fake

identification. Most sellers have only a small number of items at any given time and their supply

is replenished by a moving distributor who usually drives around the areas where the Enjoined

Goods are being sold collecting the money from the sales and distributing additional goods, as

needed. The sales of the Enjoined Goods often begin 24 hours before an event and continue until

24 hours after an event. Thus, the Defendants are organized and acting in concert with one

another and are making a conscious effort to hide their identities.




                                                -3­
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 38 of 125 PageID: 521




               e.      In addition to bearing counterfeit marks, the Enjoined Goods also present

a potential safety hazard to the public because there is no way to know the quality of these

goods, such as the flammability level of the ink used to print the t-shirts and the safety of the

design of the masks.

               f.      Plaintiff is working with local law enforcement agencies to help prevent

the sale and distribution ofthe Enjoined Goods.

               g.      Combined attendance at the WWE's Wrestlemania® XXVIII Weekend

Events is expected to be approximately 100,000 people.

Conclusions ofLaw

        1.     The Enjoined Goods are goods bearing "counterfeit marks" within the meaning of

15 U.S.C. § 1116(d).

        2.     Distribution, sale or offering the sale of the Enjoined Goods would cause

confusion or mistake or be likely to deceive and would constitute trademark infringement under

15 U.S.C. § 1114.

        3.     Distribution, sale, or offering the sale of the Enjoined Goods would constitute

false designation of origin under 15 U.S.C. § 1 125(a).

       4.      Under 15 U.S.C. § 1116(a), this Court has the power to enjoin trademark

infringement under 15 U.S.c. §§ 1114 and 1125(a).

        5.     This Court has the power to grant, ex parte, a seizure order for goods that bear

counterfeits of trademarks and service marks under 15 U.S.C. § 1116(d).

       6.      Plaintiff is likely to succeed in showing that Defendants have used counterfeit or

infringing marks in connection with the sale, offering for sale, or distribution of goods or

servIces.




                                               -4­
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 39 of 125 PageID: 522




        7.      Plaintiff will suffer immediate and irreparable injury and will have no adequate

remedy at law if this Court declines to grant an ex parte Seizure Order.

        8.      The harm to Plaintiff should this Court not grant the requested Seizure Order

clearly outweighs any harm which the Defendants might incur if the Seizure Order is granted

because Defendants have no right to manufacture, sell, or distribute counterfeit goods.

        9.      No order other than an ex parte seizure order would adequately achieve the

objectives of the Lanham Act, 15 U.S.C. §§ 1114, 1116 and 1125(a).

        10.     Notice of Plaintiffs application for this Order need not have been given to

Defendants prior to the ex parte hearing because: (a) the identities and whereabouts of

Defendants are currently unknown, despite diligent efforts; (b) Defendants have no business

identity or stable place of business before or after WWE's wrestling events and cannot be

identified; and (c) Defendants who can be located and identified likely will cause the immediate

concealment or destruction of the Enjoined Goods or removal of the Enjoined Goods outside the

access of this Court.

        11.     Plaintiff has not publicized the requested seizure.

        12.     Plaintiff has given reasonable notice of this Application to the United States

Attorney for this District.

        13.    The file of this case has been sealed as required by 15 U.S.C. § 1116(d)(8).

        14.    Plaintiff has complied with all statutory requirements for the issuance of an ex

parte Seizure Order.

       It is accordingly ORDERED that:

        1.     The Defendants, various John and Jane Does and various XYZ Corporations,

along with their partners, associates, agents, servants, employees, representatives, and assigns,




                                                -5­
  Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 40 of 125 PageID: 523



and all others under their control or in active concert or participation with them, and all other

persons and entities having actual knowledge hereof be, and the same hereby are, temporarily

ENJOINED and RESTRAINED from:

               (a) 	   manufacturing, assembling, selling, offering for sale, holding for sale,
                       distributing, or offering to distribute any Enjoined Goods which have not
                       been authorized by Plaintiff and which bear any of the trademarks and
                       service marks of Plaintiff, including but not limited to those set forth in
                       Exhibit I hereto, or any marks confusingly similar thereto, including, but
                       not limited to, WORLD WRESTLING ENTERTAINMENT®, WWE®,
                       WRESTLEMANIA®, and the WWE® logo.

               (b) 	   representing by any method whatsoever that the Enjoined Goods were
                       sponsored, manufactured, sold or licensed by WWE and otherwise taking
                       any action likely to cause confusion, mistake or deception on the part of
                       the public as to the origin of the Enjoined Goods.

       2.      Any federal, state, or local law enforcement officer, and/or Plaintiff, and/or

Plaintiffs duly authorized trademark enforcement team including any employees or independent

contractors retained thereby, and/or all persons acting under the supervision and control thereof

(collectively "Enforcement Officials") are hereby authorized and directed to seize and maintain

in their custody and control any and all Enjoined Goods and counterfeit marks, and the means of

making them, and records documenting the manufacture, sale or receipt of things relating

thereto, in the possession, dominion or control of Defendants, their agents or persons acting in

concert or participation with them, including all such Enjoined Goods and counterfeit marks

located in or on any containers, vessels, or motor vehicles.

       3.      No Enforcement Official may enter into and upon, nor if necessary, temporarily

detain, any such containers, vessels, or motor vehicles unless he or she does so in the presence of

and under the supervision of a federal, state or local law enforcement officer.

       4.      The Enforcement Officials acting hereunder are authorized and directed to carry

out the foregoing on the premises or within a two-mile radius of the halls, arenas, stadiums or



                                               -6­
   Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 41 of 125 PageID: 524




other venues where a WWE live event shall be occurring beginning on March 29, 2012 and

ending April 2, 2012, from twenty-four (24) hours before any such event begins to twenty-four

(24) hours following the completion of said event, including, but not limited to, any venue where

WWE's Wrestlemania® XXVIII Weekend Events shall be occurring in Miami, Florida from

March 29 to April 2, 2012, including, but not limited to, the Miami Beach Convention Center,

the American Airlines Arena, and Sun Life Stadium.

          5.   All Enjoined Goods, all means of making such Enjoined Goods, all records, and

any other materials seized hereunder shall be delivered up to the care and custody of Plaintiff or

Plaintiff s attorneys pending further instructions from the Court. The seized goods shall be kept

in identifiable containers indicating the date, time, and place of seizure and any other facts

identifying the circumstances of their seizure.

          6.   Anyone interfering with the execution of this Order is subject to arrest by law

enforcement officials.

          7.   Simultaneously with said seizure, or as soon thereafter as is practical under the

circumstances, each Defendant shall be served with a copy of (i) this Order, including the notice

in the form of Exhibit 2 attached hereto, and (U) a Summons and the Verified Complaint in this

action.

          8.   This Order is being issued without notice to protect Plaintiff from irreparable

injury to its trademarks, service marks, names, and goodwill which may arise if Defendants,

various John and Jane Does and various XYZ Corporations, along with their partners, associates,

agents, servants, employees, representatives, and assigns, and all others under their control or in

active concert or participation with them, should dissipate or transfer to any third party any of the

goods which are the subject of this Order.




                                                  - 7­
  Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 42 of 125 PageID: 525




        9.      Defendants shall cooperate with the Enforcement Officials executing such seizure

hereunder and shall provide the items sought to be seized wherever such items are maintained.

        10.     Defendants are hereby required to provide the persons executing this Order with

their correct names, residential and business addresses and telephone numbers.

        11.     Plaintiff shall, no later than March 27, 2012, post security with the Clerk of

Court, in the form of a cash bond or corporate surety bond or other form approved by the Court,

in the amount of $30,000 for the payment of such costs and damages as may be incurred or

suffered by any party who is found to have been wrongfully restrained, pending the hearing and

determination of the continuation of this Order.

        12.     Unless extended by the Court, this Order shall become valid as of 12:01 a.m. on

March 28,2012 and shall expire seven (7) days later at 12:01 a.m. on April 3,2012.

        13.     SHOW CAUSE HEARING. A hearing on a preliminary injunction is set for

April 3, 2012, at 10:00 a.m. in Courtroom No. 11-4 at the United States District Court for the

Southern District of Florida, Miami, FL 33128, and Defendants are ordered to appear and then

and there show cause why said injunction prohibiting Defendants from manufacturing,

distributing, offering for sale, or selling the Enjoined Goods should not issue and/or raise any

objection concerning any seizure effected pursuant to this Order.

        14.    This Order or copies hereof may be served by any person over the age of 18 years

who is not a party to this action.




                                               - 8­
  Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 43 of 125 PageID: 526




       15.     NON-DISCLOSURE. All persons who become aware of this action and Order

are ORDERED not to reveal the existence of this action or Order to any other person, except that

persons authorized to enforce this Order may reveal its existence and contents to the extent

necessary to carry out their official duties and Defendants may confer with their attorneys

concerning this action.

       DONE AND ORDERED in Miami, Florida this,f'.;z        t   of March, 2012.



                                                  9~~~
                                                     PATRICIA AEITZ
                                                     UNITED STATES DISTRICT JUDGE

cc: All counsel of record
    U.S. Attorney for the Southern District of Florida




                                              - 9­
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4404/11/2012
                                                             of 125 PageID:
                                                                        Page527
                                                                              1 of 60



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            Case No.12-21018-ClV-SElTZ/SIM ONTO N
  W ORLD W RESTLm G
  ENTERTAW M ENT,lN C.,

               Plaintiff,



  DANIEL ROSHAW N THOM AS,ET AL.,

               Defendants.


                                  PR ELIM INA R Y IN JU N CTIO N
                                   AND ORDER OF SEIZURE


         THIS M ATTER is before the Courton Plaintiffs M arch 13,2012 Veritied Complaint

  andsx ParteM otionForTemporary RestrainingOrder,OrderforSeizureofCounterfeitMarked
  Goodsand Orderto Show CauseW hyaPreliminarylnjunction ShouldNotIssue(the%dhlbtion'')
  (DE-4).1 ThisCourtheld ahearing on PlaintiffsM otion on M arch 21, 2012and,on M arch 22,
  2012,issued a Temporary Restraining Orderand Orderof Seizureenjoining and restraining
  Defendants from manufacturing,assem bling,selling,offering for sale,distributing,offering to

  distribute orholding forsale any merchandise which hasnotbeen authorized by PlaintiffW orld

  W restling Entertainment,Inc.(61W W E'')and which bearsany mark,word orname identicalor
  confusingly sim ilar to any tradem arks or service marks owned by W W E,and ordering the

  seizure of such goods bearing counterfeitm arks sold in the vicinity of any venue w here W W E'S

  W restlemania XXVIIIW eekend Events in M iami,Florida from twenty-four(24)hoursbefore


  'Attached totheM otion were 12 exhibitsincluding thedeclarationsofRichard S. H ering and
  Laura D ienes-M iddlen.
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4504/11/2012
                                                             of 125 PageID:
                                                                        Page528
                                                                              2 of 60



   those eventsbegan on M arch 29, 2012untiltwenty-four(24)hoursfollowingthecompletionof

   said events on April2,2012,including, butnotlimited to,events atM iam iBeach Convention

   Center,the Am erican AirlinesArena and Sun Life Stadium .

         Plaintiff now movesfor entry of a preliminary injunction an order ofseizure against
   Defendants,DanielRoshawn Thom as,W illard Johnson 111, Eric Hall,Anthony W ayne Price,

   Cllristopher Scott, Jr., M ark A llen, Anthony Eric Sm ith, John F. W atson, Thom as Keane,

  Nichole Fraser,Gilbel'tM .Builes,RaphaelQuitoni,StButch''Thomas Ingram,John isFitz''
  Fitzsimmons,Jolm and Jane Does,and XYZ Corporations (collectively,çsDefendants'') for
  alleged violations of the Lanham Act, 15 U.S.C.jj 1114, 1116 and 1125(a). The Court
  convened a hearing on Plaintiffsrequeston April3,2012,atwhich only Plaintiffand counsel

  for Plaintiff appeared to present evidence supporting the M otion,including the testim ony of

  LauraDienes-M iddlen.Defendantshave notresponded to theVeritied Com plaintortheM otion,

  havenotm ade any tiling in thiscase,norhavethey appeared in thism attereitherindividually or

  through counsel. The Courthas carefully reviewed said M otion,the entire courtfile and the

  evidence presented at the hearings. Because Plaintiff has satisfied the requirements for the

  issuanceofapreliminaryinjunctionandorderofseizure,theCourtwillgrantPlaintiff'sM otion.
  Findinzstg zuc/z

         Plaintiff
                W W E is a publicly traded Delaware corporation having its principalplace of

  business at 1241 EastM ain Street,Stamford,Connecticut06902. (Veritied Complaint! 4).
  W W E is an integrated m edia com pany principally engaged in the developm ent,production and

  prom otion of television program m ing, pay-per-view program m ing and live arena events


  2The factualtindings are based in the Veritied Com plaint, thedeclarations,and thetestim ony of
  M r.H ering and M s.D ienes-M iddlen atthe tw o hearings.
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4604/11/2012
                                                             of 125 PageID:
                                                                        Page529
                                                                              3 of 60



   featuring wrestling entertainm ent services, and the license and sale of branded consumer

   products. W W E'Suniqueproduct,forwhich itcoined theterm (tsportsentertaimnent,''isperhaps

   bestdescribed asan action-adventureepisodic drnmathatisakin to an ongoing, ever-developing

   soap operabased around W W E'Sdistinctiveand provocative characters.

                 W W E prom oteshundredsoflive showseach yearin arenasand stadium sin cities

  around the world. W W E also produces weekly television progrnm s on broadcast and cable

  television thatare distributed around the world and m onthly pay-per-view program s available

  through cable and satellite pay-per-view distributors. In addition, W W E licenses and sells

  m yriadtypesofconsumerproductsdepicting itscharactersand otherintellectualproperty

                 Since atleastasearly asFebruary 1983,W W E,firstdoing businessasthedçW orld

  W restling Federation'' and now doing business as çiW orld W restling Entertainment,'' has

  provided to the public live and televised wrestling and entertainm entevents and services under

  theservicemarkW ORLD W RESTLING ENTERTAW M ENT.(Verified Complaint! 10).
          4.     For m any years and continuing through the date of this Order,W W E has sold

  souvenirs,m erchandise,t-shirts,and other products atand in connection with its live events.

  Every year,in a lz-m onth cycle com m encing each A pril,W W E em barks on a nationw ide dtltoad

  to W restlem ania''tour. The dçlload to W restlemania''tourconsists ofvariouslive and televised

  events consisting of storylines and in-ring action that culm inate in the annualpay-per-view live

  event entitled ddW restlem ania.'' The tour includes weekly televised program m ing as well as

  m onthly live pay-per-view specials. A ttached as EX H IB IT 1 is a schedule ofthe 2012-13 dslkoad

  to W restlem ania''tour.
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4704/11/2012
                                                             of 125 PageID:
                                                                        Page530
                                                                              4 of 60



           5.    Tour events are widely attended in person. W restlemania XXVIII,which took

   place atSunLife Stadium on April 1, 2012,was attended by 78,363 persons. Attendeescam e

   from al150 statesin theUnited States, as w ellas 36 foreign countries.

                 Typical legitim ate W W E m erchandise sold at W W E live events contains

   W ORLD W RESTLING EN TERTAINM ENT,W W E, the W W E logo,one ora numberofother

  W W E Marks(asdefined below),and/orthename orlikenessesofW W E'Swrestlers(Verified
  Complaint!19).
                 W W E is the exclusive owner of num erous tradem arks and service m arks

  associated with itswrestling entertainm entbusiness,including,butnotlim ited to, the m arks set

  forth in EXHIBIT 2 hereto, and including, but not limited to, W O RLD W RESTLIN G

  ENTERTAINM ENT,W W E,W RESTLEMANIA and the W W E logo (collectively,theSEW W E
  M arks'').TheW W E M at'ksaredistinctiveandarewidelyrecognized bythepublic.W W E also
  is the exclusive owner of all right,title and interest in the nam es, likenesses and rights of

  publicityforitscurrentwrestlers(StW W E TalentIndicia').(VerifiedComplaint! 10).
                 Plaintiffhasthe exclusive rightto useand license othersto use the W W E M arks

  and W W E Talent Indicia on goods and to use the W W E M arks and W W E TalentIndicia in

  connection with rendering services.(Verified Complaint! 10;DeclarationofRichard S.Hering
  !5).
         9.      Legitimate W W E merchandise isofhigh quality and grade. These genuine goods

  are currently being sold only by authorized retailers and atauthorized locations throughoutthe

  U nited States that include, but are not lim ited to, live event venues, retail stores and via

  authorizedlnternetcommercewebsites.(VerifiedComplaint!20).




                                                 4
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4804/11/2012
                                                             of 125 PageID:
                                                                        Page531
                                                                              5 of 60



          10.   D efendants are notlicensed or authorized by Plaintiffto usethe W W E M arks or

  theW W E Talentlndicia(collectivelytheW W E M arksandtheW W E Talentlndiciaarereferred
  toasthe CGW W E lntellectualProperty'')(Verifed Complaint! 24). DefendantsviolateW W E'S
  rightsin the W W E IntellectualProperty by selling counterfeitW W E merchandiseatW W E'Slive

  events.

                Notonly isthe m erchandise sold by Defendantscounterfeit,them erchandise also

  threatenspublic safety. Thereisno way to know the quality ofthecounterfeitgoods, such as the

  tlammability leveloftheirlk used to printthet-shirtsand the safety ofthedesign ofothergoods,

  such aswrestling m asks,thatpreviously have been seized. M ostofthe counterfeitmerchandise

  seized at the W restlemania XXVIII W eekend Events consisted of child-sized t-shirts, which

  further increases and heightensthe public safety concern. Seized m erchandise also em itted a

  strong unknown chem icalodor.

         Southern DistrictofFlorida Lawsuit
         12.    On M arch 13,2012,Plaintifffiled a Verified Com plaintand Ex Parte M otion For

  Temporary Restraining Order,Order for Seizure of Counterfeit M arked Goods and Order to

  Show CauseW hyaPreliminarylnjunctionShouldNotIssue.
         13.    On M arch 21,2012,thisCourtheld ahearing on Plaintiff sM otion and,on M arch

  22,2012,issued aTemporary Restraining Orderand OrderofSeizure enjoining and restraining
  Defendants from m anufacturing,assembling,selling,offering forsale,distributing,offering to

  distribute or holding for sale any m erchandise w hich has notbeen authorized by Plaintiff and

  w hich bears any m ark, w ord or nam e identical or confusingly sim ilar to any tradem arks or

  service m arks ow ned by W W E,and ordering the seizure ofsuch goods bearing eounterfeitm arks

  sold within a tw o m ile radius of any venue w here W W E'S W restlem ania XX V III W eekend
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          4904/11/2012
                                                             of 125 PageID:
                                                                        Page532
                                                                              6 of 60



   Eventsin Miami,Florida from twenty-four(24)hoursbeforethoseeventsbegan on M arch 29,
   2012 untiltwenty-four(24)hours following the completion ofsaid eventson April2, 2012,
   particularly atthe M iamiBeach Convention Center, the Am erican AirlinesArena and Sun Life

   Stadium .

          14.   Pursuantto the Court's M arch 22, 2012 Order,Plaintiff properly served each

  named Defendantwith a Summ ons,copy oftheVerified Com plaint, the Court's M arch 22,2012

  Orderand a completed ReceiptofGoods Seized form , which itemized the goodsseized. W W E

  seized counterfeitm erchandise from each Defendant,and such m erchandise was placed in an

  individual clear bag along with corresponding proof of service and W W E-generated venue

  enforcementforms.(Thevenueenforcementformsdetailed thenatureandquantityofthegoods
  seized,the identity and a description ofeach Defendant,the addressofeach Defendantand the

  date,timeandlocationoftheseizure.)
                In addition, W W E attem pted to serve other counterfeiters w ho either refused

  service or simply dropped their cotmterfeitm erchandise and ran withoutbeing served. W ith

  respectto these individuals'm erchandise,W W E placed tht goodsin individualclearbagswith

  an indication thattheindividualsin question had refused orevaded service.

         16.    At the show cause hearing on April3,2012,Plaintiff provided the Courtwith

  Proofs of Service confirming service on each Defendant, as well as the completed venue

  enforcem entforms. These also havebeen filed with the Courtasan exhibitto DocketEntry No.

  23. Plaintiffalso provided the Courtwith an opportunity to view samples of bags containing

  counterfeitm erchandise seized from the Defendants,as wellas exam ples ofthe paperwork used

  by W W E to docum entthe seizures.
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          5004/11/2012
                                                             of 125 PageID:
                                                                        Page533
                                                                              7 of 60



                 The m ost com mon counterfeit shirtseized by W W E during the W restlemania

   XXVIIIweekend wasa t-shirtthatwasan exactcopy ofa t-shirtthatfirstseized by W W E ata

  live event in Fresno,California on February 14, 2012 (dt
                                                         counterfeitW W E Tour Shilf'l. The
  Courtexam ined one of the CounterfeitW W E Tour Shirts. The Counterfeit W W E Tour Shirt

  contains im ages on its front and back. See EXHIBIT 3, im ages of the front and back of a

  CounterfeitW W E TourShirt. On thefrontappearsa group ofW W E wrestlers, including Brock

  Lesnar,who hasnotappeared in W W E progrnmm ing form any years. On theback ofthe shirtis

  a listoflocationswherethe ûiRoad to W restlemania''tourwillappearin 2012. The Counterfeit

  W W E TourShirtbearsno specificreferenceto tsW restlemania,''and thereforehasbeen, and can

  be,sold atany W W E live eventlocation.

         18.    In addition to the Counterfeit W W E Tour Shirt,the Courtwas provided with

  additional samples of other shirts seized during the W restlem ania XXVIII weekend. These

  included othershirtsthatdid notbearany specificreferenceto lsW restlem ania,''aswellasshirts

  thatm adereferenceto dtW restlem ania.'' The Courtobserved the overallpoorquality of,and the

  strong unknown chemicalodorassociated with,theseized counterfeitm erchandise.

         TheNamed Defendants

         19.    W W E servedthe following fourteen Defendants:

                (a)    DefendantDanielRoshawn Thomaswasserved atapproximately 10:00
  p.m .on M arch 29,2012 atthe W W E Axxesseventatthe M iam iBeach Convention Center. At

  thattime,W W E seized six (6)CounterfeitW W E TourShirtsfrom M r.Thomas. Mr.Thomas
  again appeared w ith a new supply ofidenticalm erchandise atapproxim ately 2:00 p.m .on M areh

  31,2012 atthe W W E Axxess eventatthe M iam iBeach Convention Center. W W E again seized

  thenew supply ofmerchandise,which consisted offive (5)additionalCounterfeitW W E Tour
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          5104/11/2012
                                                             of 125 PageID:
                                                                        Page534
                                                                              8 of 60



   Shirts,from M r.Thom as. M r. Thom as claimed to reside at 13071 Spilm ing W ay, Gardena,

   Califom ia90249.

                (b)    DefendantW illard Johnson IlIwasserved atapproximately 10:00p m .on
                                                                                         .



  M arch 30,2012 attheW W E Axxesseventatthe M iam iBeach Convention Center. Atthattim e,

  W W E seizedseven (7)CounterfeitW W E TourShirtsfrom M r.Johnson.M r.Johnson claimed
  to resideat5156 Sixth Avenue,LosAngeles,California.

                       DefendantEric Hallwas served atapproximately 7:30 p.m .on M arch 29,

  2012 atthe W W E Axxess eventatthe M iam iBeach Convention Center. At that tim e,W W E

  seized 14 CounterfeitW W E Tour Shirts from M r.Hall. M r. H all again appeared with a new

  supply of identical m erchandise at approxim ately 2:30 p.m . on A pril 1, 2012 at the W W E

  W restlemania XXVIII event at Sunlife Stadium . W W E again seized the new supply of

  merchandise,which consisted ofseven (7)additionalCounterfeitW W E TourShirts from M r.
  Hall, M r.Hallclaim ed to resideat1710 North Navarro Street,Pasadena,California91103.

                (d)    DefendantAnthony W aynePricewasservedatapproximately 10:15p.m.
  on M arch 30,2012 atthe W W E Axxesseventatthe M iamiBeach Convention Center. Atthat

  time,W W E seizedten (10)CounterfeitW W E TourShirtsfrom M r.Price.M r.Priceappeareda
  second tim e, at 1:09 p.m .on M arch 31, 2012 at the W W E A xxess event at the M iam i Beach

  Convention Center,w ith a new supply ofidenticalmerchandise. W W E again seized the new

  supply ofmerchandise,which consisted offive (5)CounterfeitW W E TourShirts,from Mr.
  Price. M r.Price appeared a third time,on April 2,2012 at the W W E RA.W event at the

  A m erican A irlines A rena, w ith a new supply of m erchandise. W W E again seized the new

  supply ofmerchandise,which consisted of(4)fourW restlemaniacounterfeitt-shirts,from Mr.
  Price.M r.Price claim ed toresideat13584 Yakim aRoad#7,AppleValley,California92308.



                                               8
Case Case
     1:12-cv-21018-PAS
           2:19-cv-09039 Document
                         Document 25
                                  4-8 Entered
                                       Filed 03/28/19
                                              on FLSDPage
                                                      Docket
                                                          5204/11/2012
                                                             of 125 PageID:
                                                                        Page535
                                                                              9 of 60



                (e)    DefendantChristopher ScottJr.wasserved atapproximately 10:05 p.m      .



  on M arch 29,2012 atthe W W E Axxess eventatthe M iam iBeach Convention Center. A tthat

  time,W W E seized 14 CounterfeitW W E TourShirtsfrom M r. Scott.M r.Scottclaim edto reside

  at199 South M adison Avtnue#2,Pasadena,California91101.

                (9     DefendantM ark Allen wasserved atapproximately 10:15 p.m.on M arch
  29,2012 atthe W W E AxxesseventattheM iamiBeach Convention Center. Atthattim e,W W E

  seized 11CounterfeitW W E Tour Shirts from M r.Allen. M r.Allen claimed to have a m ailing

  addressofP.O.Box 40651,Pasadena,California91ll4.

                (g)    DefendantAnthony EricSmith wasservedatapproximately 6:50p.m.on
  M arch 31,2012 atthe W W E HallofFam e eventatthe American AirlinesArena. Atthattim e,

  W W E seized 21CounterfeitW W E TourShirtsfrom M r.Sm ith. M r.Smith claimed to reside at

  1126 South Alam idaDrive,SantaM onica,California 11741.

                (h)    DefendantJohnF.W atsonwasservedatapproximately 5:40p.m.on April
  1,2012 atthe W W E W restlem ania X XV IIIeventatSunlife Stadium . A tthattim e,W W E seized

  12 W restlemania counterfeitt-shirts from M r.W atson. M r.W atson claimed to reside at9132

  Integra M eadow s Drive,D avenport,Florida 33896.

               (i)    DefendantThomasKeanewasservedatapproximately6:40p.m.on April
  1,2012 attheW W E W restlem aniaXXVIIIeventatSunlifeStadium .Atthattim e,W W E seized

  five (5)W restlemania counterfeitt-shirtsfrom Mr.Keane. Mr.Keane claimed to reside at68
  Gerald Drive #D 1,Poughkeepsie,New York 12601. M r.Keane again appeared w ith a new

  supply ofm erchandise on April2,2012 at approxim ately 8:40 p.m .atthe W W E R AW eventat

  the A m erican A irlines A rena. W W E again seized the new supply of m erchandise, which

  consisted ofeight(8) W restlemania counterfeitt-shirts,from M r.Keane atthe W W E RAW
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5304/11/2012
                                                             of 125 PageID:
                                                                        Page536
                                                                              10 of 60



   event. Thistim e M r.Keaneprovided W W E with adifferentaddress, and he claim ed to reside at

   4978 Hurley Avenue,North Port,Florida 34288.

                 t)      Defendant Nichole Fraser was served at approximately 7:00 p.m.on
   M arch 31,2012 atthe W W E HallofFame eventatthe American AirlinesArena. Atthattim e,

   W W E seized 18 W W E is-l-he Rock''counterfeitt-shirtsfrom M s. Fraser. M s.Fraser claim ed to

   resideat1200 St.CharlesPlace,Pembroke Pines,Florida 33026.

                        DefendantGilbertM .Builes was served at approximately 6:30 p.m       . on

   April2,2012 atthe W W E RAW eventatthe Am erican Airlines Arena. Atthattim e,W W E

   seized ten (10)W restlemaniacounterfeitt-shirtsfrom M r.Builes.Mr.Builesclaimed toreside
   at35 W agon Circle,Kissimm ee,Florida 34743.

                 (l)    DefendantRaphaelQuitoniwas served atapproximately 6:50 p.m.on
   April2,2012 atthe W W E RAW eventatthe Am erican Airlines Arena. Atthattim e,W W E

   seized nine (9) W restlemania counterfeitt-shirts from Mr.Quitoni. M r.Quitoniclaimed to
   reside at7509 Johnson Street,Hollpvood,Florida 33024.

                        Defendant SlButch''Thomas Ingram was served at approxim ately 7:05

  p.m .on April2,2012 atthe W W E R AW event at the A m erican A irlines Arena. A tthat tim e,

   W W E seized 12 W restlem ania counterfeitt-shirts from M r.lngram . M r. Ingram claim ed to

  reside at3279 M issouriTerrace,N orth Port,Florida 34291.

                 (n)    DefendantJolm ésFitz''Fitzsimmons was served at approximately 8:10
  p.m .on April2,2012 atthe W W E RAW eventatthe Am erican AirlinesArena. Atthattime,

  W W E seized 12 W restlem ania counterfeit t-shirts from M r. Fitzsim m ons. M r. Fitzsim m ons

  claim ed to reside at 1713 G aves Avenue,Ridgewood,N ew York 11385.
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5404/11/2012
                                                             of 125 PageID:
                                                                        Page537
                                                                              11 of 60



                 (o)     W W E also encountered three additional counterfeiters at the W W E
   W restlem ania XXVIIIeventatSunlife Stadium who dropped the counterfeitmerchandise and

   ran when approached by W W E'S enforcem ent team . W W E seized 105 shirts leftby these

   unidentified individuals.

                 (p)    The identicalCounterfeitW W E TourShirtwasseized from seven (7)of
   theDefendants (M r.Thomas,Mr.Johnson,M r.Hall,Mr.Price,M r.Scott,M r.Allen and M r.
   Smith),aswellasfrom atleastone individualwho escaped orevaded service. Theidentified
   Defendantsclaimedtohalefrom five(5)citiesinsouthernCalifornia.
                 (q)    None ofthe served Defendants appeared before this Courtatthe show
   causehtaringheldonApril3,2012.W W E advisedtheCourtthat,whenpreliminaryinjunctions
   were soughtfrom other districtcourts with respectto previous years'tiRoad to W restlem ania''

   tours,no served Defendanteverappeared ata hearing relatedto such prioractions.

          EvidencePresented

          20.    Based on the evidence presented in the m oving papers and at the hearings,

   Defendants,and those acting in concertor participation with them ,have and willcontinue to

   infringe the W W E IntellectualProperty and have andwillcontinueto com mitunfaircompetition

   against W W E by m anufacturing,distributing, offering for sale,holding for sale and selling

  m erchandise, including,but not lim ited to,t-shirts, bearing m arks, words, logos, images or

  namesidenticalorconfusingly similartotheW W E IntellectualProperty(the%dEnjoinedGoods'')
  on the prem isesorw ithin atwo-mileradiusofthe venueswhere W W E live eventsw illoccuras

  identified by date on EX H IBIT 1hereto. The evidencepresented includes:

                 (a)    Plaintiff'sinvestigation and priorexperience hasshown thatDefendants
  havesoldthesameorverysimilarEnjoinedGoodsatmultiplelocationsnearW W E liveevents.
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5504/11/2012
                                                             of 125 PageID:
                                                                        Page538
                                                                              12 of 60




                        (i)     Atthe TRO hearing,Plaintiffpresented samples oft-shil'
                                                                                     ts that
                                were purchased or seized outside of W W E events in Pittsburgh,
                                Pelm sylvania,St.Louis,M issouriand M ilwaukee,W isconsin. The
                                t-shirts were m anufactured by different m anufacturers but
                                containedthe sam edesignson thefrontand back ofthe shirts. The
                                designs on the t-shirts included the im ages of som e ofPlaintiffs
                                currentwrestlers and marks identicalto or confusingly similarto
                                the W W E lntellectualProperty. Thisindicates thatthe Enjoined
                                Goodsemanate from thesnme source.

                        (ii)    Atthe show causehearing,Plaintiffpresented samplesoft-shirts
                               that were seized at the W restlemania XXVIII W eekend Events.
                               One ofthese t-shirts,the CounterfeitW W E TourShirt, contained
                               the identicalcounterfeitdesign thatW W E encountered being sold
                               by a counterfeiter in Fresno, California in February 2012. In
                               addition, half of the served Defendants, as well as one of the
                               individuals who evaded service,attempted to sellthis sam e shirt.
                               Finally,at least three of the Defendants,after being served and
                               having the counterfeit t-shirts seized the first tim e, were
                               encountered again the following daysselling a new supply ofthe
                               identicalshirts. They were served again. This indicates thatthe
                               EnjoinedGoodsemanatefrom thesamesource.
                 (b)    Pursuantto priorseizure orders,Plaintiffhasfound counterfeitersselling
   item s thatbore the W W E ofûcialhologram ,which typically is affixed to an item or itstag to

   indicate its authenticity. This,along with the use ofthe W W E lntellectualProperty,indicates

   thatcounterfeitershave attempted topass-offtheiritem sasgenuine.

                 (c)    Pastinvestigation byPlaintiffindicatesthatDefendantshaveanorganized
  pattern ofdistribution and salefortheEnjoined Goods. TheEnjoined Goodsareusually soldin
   areas where W W E fans congregate or pass through on their way to the live events, such as

  parking areas nearthe W W E event,areas where traffic becomescongested nearthe event,and

   areasbetweentheparking areasand the eventvenue. ThedirectsellersoftheEnjoined Goods
  are people w ho often carry no identification or possibly fake identification. M ost sellers have

  only a smallnumberofitem satany given tim e and theirsupply isreplenished afterbeing seized

  by W W E. In fact,Plaintiff encountered this exactm odus operandiatthe W restlem ania XX V III
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5604/11/2012
                                                             of 125 PageID:
                                                                        Page539
                                                                              13 of 60



   W eekend Events. Thus,Defendantsareorganized and acting in concertwith one anotherand are

   m aking a conscious effortto hide theiridentities. ThesalesoftheEnjoinedGoodsoften begin

   24 hoursbefore agiven W W E eventand continueuntil24hoursaftersuch an tvent.

                 (d)    At the W restlemania XXVIII W eekend Events,Plaintiffencountered
   numerouscounterfeiters who engaged in the sam e modusoperandiasW W E hasexperienced in

   the pastincluding,butnotlim ited to,carrying eitherpossibly fake orno identitk ation, refusing

   to acceptservice,or sim ply running when approached. The counterfeiters also appeared in the

   parking areas atthe vtnues and on the roads that led to the venues. Pursuant to the C ourt's

   M arch 22,2012 Order,W W E wasable toseizeEnjoined Goodsfrom Defendantswho cameto
   the W restlem ania XXVIII W eekend Events in M iami,Florida from at least California, N ew

   York and CentralFlorida. FouroftheseDefendants(DanielThomas,EricHall,Anthony Price
   and ThomasKeane)were served on morethan oneoccasion. Plaintiffalso individually served
   and seized goodsfrom DefendantsThomasKeane and 'sButch''Thom asIngram previously;both

   M r.K eane and M r.Thom as w ere served at W restlem ania X XIV in O rlando,F lorida in April

  2008pursuantto an5.5,ParteTRO andOrderofSeizurefrom theDistrictCourtfortheM iddle
  DistrictofFlorida(CaseNo.6:08-cv-00418-JA-GJK). ThisisfurtherevidencethatDefendants
  are partofan organized group who intend to follow W W E tllroughoutthe United Statesto sell

  theEnjoinedGoods.
  ConclusionsofLaw
         The Verified Complaint,declarations,and evidence subm itted by Plaintiffin supportof

  its M otion supportthe follow ing conclusionsoflaw .

                 Plaintiffhasavery strong probability ofproving attrialthat:




                                                13
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5704/11/2012
                                                             of 125 PageID:
                                                                        Page540
                                                                              14 of 60




                 (a)     Defendants are distributing,offering for sale and selling the Enjoined
   Goods,which arecopiesofPlaintiff'sproductsand bearcopiesoftheW W E M arks;

                 (b)     Defendants are distributing,offering for sale and selling the Enjoined
   Goods,which areofinferiorqualityto W W E'Sgenuinegoods;

                 (c)     Defendants are distributing,offering for sale and selling the Enjoined
   G oods,w hich could representa potentialsafety hazard to the public;

                 (d)     The Enjoined Goods are goods bearing ûtcounterfeitmarks''within the
   meaningof15U.S.C.j 1116(d)astheybearidenticalcopiesofW W E'SM arks;
                 (e)     Consumersare likely to be confused by Defendants'distribution,saleor
   offer forsale ofthe Enjoined Goodsbecause,among otherthings,the Enjoined Goodsbear
   marks that are identical to the W W E M arks; the Enjoined Goods are the same types of
   m erchandise that genuine W W E M arks are affixed to;D efendants have specifically adopted the

   identicalm arksowned by W W E to tdfree ride''on thegoodwillassociated w ith the W W E M arks

   fortheirownpecuniarybenetk;andDefendantstargetthefansofW W E by sellingtheEnjoined
   G oods atornearW W E live events'
                                   ,

                 (9      Distribution,sale or offering to sell the Enjoined Goods would cause
   confusion ormistake orbelikely to deceiveand would constitute trademark infringementunder

   15U.S.C.j 1114;and
                 (g)    Distribution,sale,orofferingto selltheEnjoined Goodswould constitute
   falsedesignationoforiginunder15U.S.C.j 1125(a).
          2.     Because of the infringem ent of the W W E M arks, W W E is likely to suffer an

   immediateand irreparableinjury ifapreliminary injunction and orderofseizureisnotgranted.
   Itclearly appearsfrom the following specific facts,assetforth in Plaintiff'sVerified Com plaint,



                                                 14
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5804/11/2012
                                                             of 125 PageID:
                                                                        Page541
                                                                              15 of 60



   M otion, accom panying declarations on file and evidence presented at the hearings, that

   immediate and irreparable loss,damage and injury willresultto Plaintiff and to consumers
   becauseitism orelikely truethan notthat:

                 (a)    TheDefendantswillsellordistributetheEnjoinedGoodsonthepremises
   orwithin a two-m ile radiusofthe venueswhere W W E eventswilloccurduring the 2012-2013

   nationwideseriesoflive eventsasidentified by dateon EXHIBIT 1hereto;

                 (b)    Aspartofa concerted operation thattravelsfrom venueto venue where
   W W E liveeventsoccur,Defendantswillselland distributethe Enjoined Goodsacquired from
   comm on sourcesofmanufacturein violation ofPlaintiff srights;

                 (c)    Defendantsare individuals who often carry no identification orpossibly
   fake identiûcation,are organized and acting in concert w ith one another, and are m aking a

   consciouseffortto hidetheiridentities,
                                        '

                 (d)    Enjoined Goodswillcontinueto appearin themarketplaceatliveevents;
   consum erswillbem isled,confused,disappointed and potentially harm ed by the quality ofthese

   products;Plaintiffwillsuffer lossofsales forits genuine products;and continued sales ofthe

   EnjoinedGoodspresentapotentialsafetyhazardtothepublic;
                 (e)    Unlessthe injunction and orderof seizure isgranted,Plaintiffwillbe
   withoutm eaningfulrecourse against Defendants'activities,who willcontinue to travelacross

   the United States,continueto purposefully hide theiridentities,continueto move theEnjoined
   Goods from city to city across the United States for future distribution and sale and continue

   to selltheEnjoinedGoodsthroughouttheUnitedStatesevenafterbeingservedwithprocess;
                 (9     Thebalanceofpotentialhann to Defendantsin restrainingtheirtradingin
   the Enjoined Goodsifapreliminary injunction and orderofseizure isissued isfaroutweighed


                                                15
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 5904/11/2012
                                                             of 125 PageID:
                                                                        Page542
                                                                              16 of 60



   by the potentialhann to Plaintiffand its reputation and goodwillas a m anufacturerof quality

   goods,ifsuch reliefisnotissued;

                 (g)    Thepublicinterestfavorsissuanceofthepreliminary injunction and order
   of seizure to protect Plaintiffs tradem ark interests and allow for the taxation of legitim ate

   vendors.See,e.g.,SKSM erch,LLC v.Barry,233F.supp.zd 841,848 (E.D.Ky.2002)(finding
   publicinterestfavored injunctionand notingthatthebootleggersareunlicensed andpresumably
   remitnotaxes);and
                 (h)    Additionally,the entry of an injunction serves the public interest by
   protecting the public from the potential hal'
                                               m caused by the public's exposure to potentially

   hazardous counterfeitm erchandise.

                        Any potential harm to the Defendants m ay be rem edied through

   application ofthe injunction bond,which shallremain in fullforce and effectthroughoutthe
   duration ofthisOrder.

                 Under 15 U.S.C. j 1116(a), this Courthas the power to enjoin trademark
   infringementthatviolates 15 U.S.C.jj 1114 and 1125(a). Specifically,Section 1116(a)holds
   that:

                 The severalcourtsvested withjurisdiction ofcivilactionsarising
                 underthis Actshallhavepowerto grantinjunction,according to
                 theprinciplesofequity andupon such term sasthecourtmay deem
                 reasonable,to preventthe violation ofany rightofthe registrantof
                 am ark registered in the Patentand Tradem ark Oftk eorto prevent
                 aviolationundersubsection(a),(c),or(d)ofsection43.
           4.    ThisCourthastheauthoritytoenjoin theDefendantsfrom violatingtheLanham
  ActthroughouttheUnited States. See 15U.S.C.j 1116(a);Stillerv.Hardman,324 F.2d 626,
   628 (2d Cir. 1963) (1$The mandate of an injunction issued by a federaldistrict courtruns
  tluoughouttheUnited States.'').


                                                 16
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6004/11/2012
                                                             of 125 PageID:
                                                                        Page543
                                                                              17 of 60




         5.     InaccordancewithRule65(d)oftheFederalRulesofCivilProcedure,thisCourt
   hasthepowerto enjointheDefendantsandtheiragents,servants,employees,andotherpersons
   who are in active concertorparticipation with them,and who receive actualnotice hereof,by

   personalservice orotherwise.

         6.     Section 1116oftheLanham ActisentitledCçlnjtmctiveRelief.'' Under15U.S.C.
   j 1116(d),this Courthas the powerto grant,tx parte,a seizure order for goods thatbear
   counterfeitsoftrademarksand servicem arks.

                tisubsection 1116(d)statesthatdthecourtmay,uponexparteapplication,grant(a
   seizure)orderundersubsection(a)ofthissection',and subsection 1116(a),in turn,statesthatthe
   courtsCshallhavepowertograntinjunctions,accordingtotheprinciplesofequityand uponsuch
   termsasthe courtmay deem reasonableg.l' The wordschosen indicate to usthatCongress
   viewed j 1116(d)seizureordersasaform ofinjunctiverelief.'' Vuittonv.White,945F.2d 569,
   572(3dCir.1991).
                The C ourtentered such a seizure orderon M arch 22,2012.

                Pursuantto 15U.S.C.j 1116(d)(5)(C)and 15 U.S.C.j 1116(d)(10)(A),theCourt
   helda hearing on April3,2012. Section 1116(d)(10)(A)providesthat(çtheex parte grantofa
   seizureorderisreviewed prom ptly by theissuing court,''and acourtm ay dissolveormodify the

   orderifm ovingparty failsto providesufficientproof.

          10.   ûdW hen thatreview has been conducted and a new orderhas been entered either

   continuing,dissolving,ormodifyingtheseizure order,(the Court)believels)thatthenew order
   is,in a1lrespects,likean ordercontinuing,dissolvingormodifying apreliminary injunction...''
   Vuitton,945F.2d at573.
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6104/11/2012
                                                             of 125 PageID:
                                                                        Page544
                                                                              18 of 60



                 The Courtmay also expandthe scopeoftheinjunction to addressthe sellingof
   counterfeitgoodsatthe othervenueswhere thetom willbe travelling. See SKS M erch,233 F.

   Supp.2d at848 Lciting 15U.S.C.j 1116(a)).W hen atour,such astheRoad toW restlemania,
   includes scheduled events atdesignated sites acrossthe United States and there isevidence of

   similar unauthorized, concerted activities to sell enjoined goods on prior tours,then the
  injunctive relief should be nationwide to prohibit counterfeiters from selling or distributing
  counterfeitgoodsatthefuturetoursites. 1d.

                 Thisisconsistentwiththeholdingsoftraditionalfederaltrademarkjurisprudence,
  which considersthegeographic scope in which atradem ark operatesin comm erce,and when the

  scope ofoperation is nationw ide,then the plaintiff is entitled to nationw ide protection by w ay of

  injunctiverelief.SeeGoldenDoor,Inc.v.Odisho,437F.Supp.956,968(N.D.Cal.1977).
          13. Accordingly,nationwide injunctionsin theform ofseizureordersareauthorized
  by the Lanham Act,and courtsfrom numerousjurisdictions have entered nationwide seizure
  orders. See SKS M erch,233 F.Supp.2d at848 (granting nationwide seizure order)(citing
   Winterland ConcessionsCo.v.M iller,No.92-0456 (S.D.Fla.Mar.2,1992)(Nesbitt,J.);filith
  FairProd Ltd.v.VariousJohn Dt?e5,,No.CV98-749 (D.Or.June 16,1998);and Winterland
  Concessions Co.v.Simms,No.C.C.JRM 95-68 (D.Md.Jan.                        1995));EXHIBIT D to
  PlaintiffsVerified Complaint(listing ofnationwide seizure orders granted by eighteen (18)
  differentjurisdictionstllroughouttheUnitedStates).
          14.    M oreover,through itsequitable powers,the Courthasthe authority to issue relief

  to an aggrieved party thatretlectsthe practicalrealities and necessities involved in the particular

  case.SeeLemonv.Kurtzman,411U.S.192,200-01(1973);HechtCo.v.Bowles,321U.S.32l
  (1944). In the contextofthiscase,the Courtconcludesthatinjunctivereliefin the form ofa



                                                  18
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6204/11/2012
                                                             of 125 PageID:
                                                                        Page545
                                                                              19 of 60



   seizure orderis necessary to effectuate reliefto Plaintiffunderthe practicalrealities ofthe case

   because,ifsuch reliefwere denied,Plaintifftçwould be withoutany legalmeansto preventwhat

   isclearlya blatantinfringementofgitsqvalidproperty rights.'' Joelv.Does,499 F.Supp.791,
   792(E.D.W is.1980).
                 Failure to issue a preliminary injunction order allowing for the seizure of
   counterfeitgoodsattheW W E'Supcom ing toureventswould effectively leavethe W W E without

   a rem edy because the nature ofthe counterfeitbusiness does notpermitenforcementthrough

   damages orothenvise through enforcem entagainstidentifiable and accountable defendantsand

   leaves no rem edy againstunidentised counterfeiters. See Findings ofFact,supra atp.12;see

   also SKS M erch,233 F.Supp.2dat847-848.

          16.    Atthe April3,2012 show cause hearing,Plaintiff satisfied its burden to prove
   thatthe factssupporting the Court's findings offactand conclusions oflaw,as setforth in the

   Court'sM arch 22,2012 Order,are stillapplicable.As suchstheseizure ordershallbe continued

   assetforth herein.

          Accordingly,afterdue consideration,itishereby ORDERED that:
           17.    The named Defendants,the John and Jane Doe Defendants,and the variousX YZ

   Corporationsnotyetidentified,along w ith theirpartners,associates,agents,servants,em ployees,

   representatives,and assigns,and a1lothersundertheircontrolorin active concertorparticipation

   with them ,and a11other persons and entities having actualknow ledge hereofbe,and the same

   hereby are,ENJOINED and RESTM INED from :

                  (a)    manufacturing,assembling,selling,offering for sale,holding for sale,
                         distributing,orofferingto distribute anyEnjoined Goodswhich havenot
                         been authorized by Plaintiff and which bear any of the tradem arks and
                         service marksofPlaintiff,including,butnotlimited to,those setforth in
                         EXHIBIT 2 hereto,or any marks confusingly similarthereto,includink,
                         but not lim ited to, W O RLD W RESTLIN G EN TER TA INM EN TA,


                                                  19
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6304/11/2012
                                                             of 125 PageID:
                                                                        Page546
                                                                              20 of 60



                        w w E*, w RESTLEM AN IA *, the W W E logo, and the nam es or
                        likenesses ofany ofW W E'S wrestlers.

                (b)     representing by any method whatsoeverthatthe Enjoined Goods were
                        authorized, sponsored, manufactured, sold or licensed by W W E and
                        otherwise taking any action likely to cause confusion, m istake or
                        deceptionon thepartofthepublicastotheoriginoftheEnjoinedGoods.
          18.   Any federal, state, or local law enforcement officer, and/or Plaintiff, and/or

   Plaintiffsduly authorized tradem ark enforcementtenm sincluding any employeesorindependent

   contractorsretained thereby,and/ora11personsacting underthe supervision and controlthereof,

   (collectively çsEnforcementOftkials'')arehereby authorized and directedto seizeand maintain
   in theircustody and controlany and a1lEnjoined Goods,and the means ofmaking them,and
   recordsdocumenting the manufacture,distribution,sale orreceiptof thingsrelating thereto,in

   the possession,dominion orcontrolofDefendants,theiragents orpersons acting in concertor

   pm icipation with them,including al1such Enjoined Goods located in or on any containers,
   vessels,orm otorvehicles.

                No Enforcem entOfficialmay enterinto and upon,norifnecessary,tem porarily

   detain,any such containers,vessels,or m otor vehicles unless he or she is,or does so in the

   presenceofand underthesupervision ofa federal,stateorlocallaw enforcem entofficer.

          20.    The Enforcem entOfficials acting hereunder are authorized and directed to carry

   outtheforegoing on the prem isesorwithin a two-m ile radiusofthe venueswhere W W E events

   willoccurasidentified by date on EXHIBIT 1 hereto from twenty-four(24)hoursbefore any
   sucheventbeginstotwenty-four(24)hoursfollowingthecompletion ofsaidevent.
          21. AllEnjoined Goods,a11meansofmaking such Enjoined Goods,al1records,and
   any otherm aterialsseized hereundershallbe delivered up to the care and custody ofPlaintiffor

   Plaintiffsattorneys. The seized goodsshallbekeptin identifiablecontainersindicating thedate,



                                               20
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6404/11/2012
                                                             of 125 PageID:
                                                                        Page547
                                                                              21 of 60



   time,and place ofseizure and any otherfacts identifying the circum stances oftheirseizure. lf

   theDefendantsfrom whom such merchandise isseized donotm oveforreliefin accordance with

   this Order within ten (10) days of said seizure,said merchandise shallbe delivered up to
   Plaintifffordestruction orotherdisposition.

          22. Anyone interfering with the execution ofthis Orderissubjectto arrestby law
   enforcem entoffcials.

          23.    Simultaneous with said seizure,or as soon thereafter as is practicalunder the

   circumstances,each Defendantshallbeserved withacopyof(i)thisOrder,includingthenotice
   intheform ofEXHIBIT 4attachedhereto,and(ii)theoperativeComplaintinthisaction.
                 Defendantsshallcooperatewith theEnforcem entOfficialsexecuting such seizure

   hereunderand shallprovidetheitem ssoughtto be seized whereversuch item sarem aintained.

          25.    Defendants are hereby required to provide thepersons executing thisOrderwith

   correctnam es,residentialand businessaddressesandtelephonenum bers.

                 Any Defendantwho ishereafterserved with acopy ofthisOrderand objectsto
   theprovisionshereofmay submithisorherobjectionstotheCourtorotherwisemoveforrelief
   from the Courtaccording to the FederalRulesofCivilProcedure,butno such objection shall
   serve to suspend thisOrderorstaytheterm shereofunlessotherwiseordered by thisCourt.

                 INSTRUCTIONS TO DEFENDANTS: In orderto move for reliefunderthis

   Order,youmust:(1)identifyyourseltlincludingyournameandacorrectmailingaddressand(2)
   submitwritten objections to the Courtwithin ten (10) day: ofbeing served,as setout in
   EXHIBIT 4 hereto. Anyobjectionsmustincludeyourname,acorrectmailing address,thecase
   nnmeandcasenumber,andthebasisform urobjectiontotheseizure. Objectionsmustbefiled
   with the Clerk's Office ofthe United StatesDistrictCourtforthe Southel.
                                                                         n DistrictofFlorida,



                                                 21
Case 1:12-cv-21018-PAS
     Case 2:19-cv-09039 Document
                         Document25
                                  4-8Entered
                                      Filed 03/28/19
                                             on FLSD Docket
                                                     Page 6504/11/2012
                                                             of 125 PageID:
                                                                        Page548
                                                                              22 of 60



   W ilkie D .Ferguson,Jr.United States Courthouse,4O0 North M iam iAvenue, M iami,Florida

   33128. Ifyou submitobjectionsto the Court,a hearing willbe held on those objectionsno
   soonerthan ten (10)days,and no laterthan 15 days,afteryou submityourobjections. Ifyou
   reside in the Southern D istrict of Florida,the hearing will be held at the U nited States D istrict

   Courtforthe Southern D istrictofFlorida,W ilkie D .Ferguson,Jr.U nited States Courthouse,400

   North M iam iAvenue,Room 11-4,M iam i,Florida 33128. You willbe advised oftheexacttim e

   ofthehearing by the Court.

          28. Plaintiffconsentsto severany objection submittedby a Defendantwho doesnot
   resideinthisDistrictandtransfersuchobjectionstothevenuewheresuchDefendantresides.
          29. The lnjunction Bond posted by Plaintiffon March 27,2012 in the amountof
   $30,000 shallrem ain in fullforceand effectthroughouttheduration ofthisOrder.

          30. ThisOrdershallexpiretwenty-four(24)hoursaftertheM arch 19,2013 W W E
   liveeventlisted on EXHIBIT 1hereto.

                 ThisOrderorcopieshereofmaybe served by any person overtheage of18years

   w ho isnota party to this action.

          IT IS FURTHER ORDERED thatwithin one month of the expiration of this Order,

   Plaintiffshallfileany necessary motionsand/orrequesta FinalHearinginthisaction.

          DON E AND ORDERED in M iami,Floridathis 11IdayofApr
                                                            il, 2012.


                                                        PA T C1A A . 1TZ
                                                        UN ITED STATES D ISTRICT JU D G E

   cc: A 1lcounselofrecord




                                                  22
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 66 of 125 PageID: 549
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 67 of 125 PageID: 550
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 68 of 125 PageID: 551
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 69 of 125 PageID: 552
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 70 of 125 PageID: 553
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 71 of 125 PageID: 554
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 72 of 125 PageID: 555
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 73 of 125 PageID: 556
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 74 of 125 PageID: 557
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 75 of 125 PageID: 558
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 76 of 125 PageID: 559
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 77 of 125 PageID: 560
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 78 of 125 PageID: 561
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 79 of 125 PageID: 562
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 80 of 125 PageID: 563
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 81 of 125 PageID: 564
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 82 of 125 PageID: 565
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 83 of 125 PageID: 566
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 84 of 125 PageID: 567
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 85 of 125 PageID: 568
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 86 of 125 PageID: 569
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 87 of 125 PageID: 570
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 88 of 125 PageID: 571
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 89 of 125 PageID: 572
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 90 of 125 PageID: 573
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 91 of 125 PageID: 574
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 92 of 125 PageID: 575
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 93 of 125 PageID: 576
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 94 of 125 PageID: 577
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 95 of 125 PageID: 578
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 96 of 125 PageID: 579
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 97 of 125 PageID: 580
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 98 of 125 PageID: 581
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 99 of 125 PageID: 582
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 100 of 125 PageID: 583
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 101 of 125 PageID: 584
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 102 of 125 PageID: 585
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 103 of 125 PageID: 586
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 104 of 125 PageID: 587
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 105 of 125 PageID: 588
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 106 of 125 PageID: 589
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 107 of 125 PageID: 590
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 108 of 125 PageID: 591
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 109 of 125 PageID: 592
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 110 of 125 PageID: 593
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 111 of 125 PageID: 594
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 112 of 125 PageID: 595
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 113 of 125 PageID: 596
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 114 of 125 PageID: 597
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 115 of 125 PageID: 598
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 116 of 125 PageID: 599
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 117 of 125 PageID: 600
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 118 of 125 PageID: 601
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 119 of 125 PageID: 602
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 120 of 125 PageID: 603
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 121 of 125 PageID: 604
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 122 of 125 PageID: 605
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 123 of 125 PageID: 606
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 124 of 125 PageID: 607
Case 2:19-cv-09039 Document 4-8 Filed 03/28/19 Page 125 of 125 PageID: 608
